                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

BENITO PALMARINI AND                                      CIVIL ACTION
BERNADETTE PALMARINI,
              Plaintiffs,

              v.
                                                          NO. 17-3430
INTERNAL REVENUE SERVICE,
              Defendant.

                                         ORDER

       AND NOW, this 29th day of March, 2019, upon consideration of Defendant’s Motion for

Summary Judgment (ECF No. 18), Plaintiffs’ Response in Opposition thereto (ECF No. 20),

Defendant’s Reply in further support thereof (ECF No. 21), and Defendant’s additional

declaration in support thereof (ECF No. 31), IT IS ORDERED that the Motion is GRANTED

IN PART AND DENIED IN PART. The Motion is DENIED as to document 2955, and

GRANTED as to the remaining documents.



                                                   BY THE COURT:


                                                   /s/Wendy Beetlestone, J.

                                                   _______________________________
                                                   WENDY BEETLESTONE, J.
